Citation Nr: 1607798	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  09-30 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as nightmares, loss of sleep, and night sweating.

2.  Entitlement to a disability rating in excess of 60 percent for service-connected sarcoidosis.  

3.  Entitlement to an initial disability rating in excess of 10 percent for service-connected hypertension


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1995 until March 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In a June 2014 decision, the Board granted the Veteran entitlement to a total disability rating based on individual unemployability (TDIU) and remanded the Veteran's remaining claims for further development.  Those remaining claims have since been returned to the Board.


FINDINGS OF FACT

1.  The Veteran's medical records show that he is currently diagnosed with depressive disorder not otherwise specified (NOS), insomnia, and alcohol abuse.  

2.  The Veteran twice failed to report for his scheduled VA psychiatric examination, the second time without good cause.  

3.  There is no competent evidence of record showing that the Veteran's psychiatric diagnoses are etiologically related to a period of active service.

4.  The Veteran's sarcoidosis disability is not manifested by cor pulmonale; cardiac involvement with congestive heart failure; or progressive pulmonary disease with fever and weight loss despite treatment.  The Veteran does have night sweats.

5.  The Veteran's hypertension is not manifested by diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.655 (2015).

2.  The criteria for a disability rating in excess of 60 percent for service-connected sarcoidosis are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.97, Diagnostic Code 6846 (2015).

3.  The criteria for an initial disability rating in excess of 10 percent for service-connected hypertension are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.104, Diagnostic Code 7101 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist.

VA has a duty to notify and a duty to assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  With regard to the Veteran's increased rating claims for sarcoidosis and hypertension, VA provided adequate notice in letters sent to the Veteran in December 2007, July 2009, and July 2014.  With regard to the Veteran's claim for service connection for an acquired psychiatric disorder, VA provided adequate notice in letters sent in December 2007 and July 2014.

Next, VA has a duty to assist the claimant in the development of the claim.  This duty includes assisting a claimant in the procurement of service treatment records and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015). 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service and VA treatment records.  With regard to the Veteran's increased rating claim for sarcoidosis, VA afforded the Veteran relevant examinations in March 2008 (to which the Veteran failed to report), November 2008, and September 2013.  With regard to the Veteran's increased rating claim for hypertension, the Veteran was afforded a relevant examination in September 2013.  Those examinations described the nature of the Veteran's disabilities, and took into consideration the Veteran's lay statements and relevant medical history.  Additional explanation is appropriately found in the merits section of the instant documents.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).

The Board also finds compliance with the June 2014 remand directives.  These matters were remanded with instructions to obtain relevant, outstanding VA treatment records; obtain all relevant Social Security Administration records; notify the Veteran that he may submit additional lay evidence; and schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any currently present psychiatric disability.  

A review of the Veteran's claims file shows that all required development has been accomplished or attempted in accordance with the Board's remand directives.  VA and Social Security Administration records have been obtained and associated with the claims file.  The Veteran was notified that he could submit lay evidence in support of his claim for service connection for a psychiatric disability and those lay statements are of record.  The Veteran was twice scheduled for a VA psychiatric examination, and twice failed to report.  As the Veteran did not report for scheduled examinations, the remand request has been completed to the extent possible.  There is no indication that there is any relevant evidence outstanding in these claims outside of what has been associated with the record.  Accordingly, additional remand is not warranted.  Stegall v. West, 11 Vet. App. 268 (1998).


Service Connection

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder manifested by symptoms of nightmares, loss of sleep, and night sweating.  In the June 2014 decision/remand, and pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board recharacterized the Veteran's claim as one of service-connection for an acquired psychiatric disorder.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (internal quotation marks omitted).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Service connection is warranted for a disability that is aggravated by, proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  Any additional impairment of earning capacity resulting from a service-connected condition, regardless of whether the additional impairment is itself a separate disease or injury caused by the service-connected condition, also warrants compensation.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition is considered a part of the original condition.  Id.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

After considering all information and lay and medical evidence of record, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  In determining whether service connection is warranted for a disease or injury, VA must determine whether the evidence supports the claim, or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service treatment records are negative for any complaints of or treatment for a psychiatric disorder.  While the Veteran did complain of sweating, that symptom was attributed to his sarcoidosis.  There were no reports of difficulty sleeping or nightmares. 

VA medical records show that the Veteran has current diagnoses of depressive disorder NOS, insomnia, and alcohol abuse.  

In an October 2007 VA primary care note, the Veteran's psychologic systems were assessed as normal, with no unusual stress, depression, psychosis, or posttraumatic stress disorder (PTSD).  At that time the Veteran had negative screens for depression and PTSD.  In August 2008, the Veteran had a negative depression screen.  In an October 2008 VA record, the Veteran denied feeling depressed or anxious, and a PTSD screen was negative with the Veteran denying having any nightmares related to a traumatic event.

The Veteran was afforded a VA general examination in November 2009 in connection with his claim for a TDIU.  At that time the Veteran reported a history of depression, and that he was taking medication for sleep.  

In a June 2013 VA social work note, it was reported that the Veteran attributed his depression to difficulty adjusting to civilian life after being in the military.  The Veteran was referred for mental health follow up.

In July 2013 the Veteran presented at the VA mental health new patient clinic.  At that time the Veteran endorsed symptoms of lack of motivation and low self-esteem.  He reported that he felt useless since getting out of the military, that he was uncomfortable in very social environments, that he was constantly stressed by finances, his sleep was poor, and that he had recently separated from his wife.  With regard to his time in the military, the Veteran reported having some intrusive memories of seeing an injured girl in Kosovo.  The Veteran had negative screens for PTSD and depression with the Veteran denying having any nightmares related to a traumatic event.  The psychiatrist diagnosed depressive disorder, NOS and alcohol abuse.  The Veteran was prescribed an antidepressant and sleep medication.

The Veteran's mother, sister, and brother submitted letters in January 2014 in support of the Veteran's claim.  The Veteran's mother stated that the Veteran had several mental health issues, and was depressed since being medically discharged from the Army.  She stated that the Veteran had PTSD from witnessing dead and maimed persons while serving in the military.  She further stated that the Veteran rambled, had nightmares, and that she was afraid to leave him alone out of fear that he would harm himself. 

The Veteran's sister stated that the Veteran had PTSD and depression.  She stated that the Veteran was traumatized from seeing wounded children and adults while on a peacekeeping mission in Kosovo.  She described the Veteran as having difficulty sleeping, and waking up in the night screaming.

The Veteran's brother stated that the Veteran has PTSD due to seeing wounded and maimed children in Kosovo, and depression because of his inability to maintain an erection.

In a September 2014 nurse practitioner note, it was reported that the Veteran no longer desired mental health treatment.  At that time he reported being off his medications, the he was doing well, and that his insomnia had improved.  A PTSD screen performed at that time was negative, with the Veteran denying having any nightmares related to a traumatic event.

The Veteran was initially scheduled for a VA mental disorders examination on October 6, 2014 but he failed to show.  When contacted by VA in connection with his missed examination, the Veteran stated that he had transportation issues.  The Veteran was rescheduled for October 22, 2014 and again failed to report.  VA contacted the Veteran on October 21, 2014 to remind him of his appointment the following day, and the Veteran stated that he had work being done on his house and therefore he could not make the scheduled appointment.  The Veteran was advised to call to reschedule his VA examination for a date that would be convenient for him.  To date, the Veteran has not attempted to reschedule his examination.

The Board finds that the Veteran failed to show good cause for missing his second VA examination.  Under 38 C.F.R. § 3.655 (2015), if a VA examination is necessary to establish entitlement to a benefit, and the veteran fails to report for the examination without good cause, the claim shall be decided on the evidence of record.  Examples of good cause include, but are not limited to, illness or hospitalization of the claimant, death of an immediate family member, etc.  Id.  With particular regard to the second, rescheduled examination, the Veteran's given reason for not attending does not rise to the level of good cause.  The Veteran could have attempted to reschedule the work being done on his house, or had another family member be present.  Moreover, home repairs are not comparatively tantamount to illness or hospitalization of the Veteran, nor to the death of a family member.  In addition, after having missed two examinations, the Veteran failed to contact the VA thereafter to provide dates that he would be able to attend despite being requested to do so.  If a veteran wishes help in developing a claim, he or she cannot passively wait for it in those circumstances where he or she may or should have information that is essential in obtaining putative evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  The Board has no legal recourse but to decide the Veteran's claim on basis of the existing record.  38 C.F.R. § 3.655 (2015).

Upon review of the record, there is no competent medical evidence linking the Veteran's current psychiatric diagnoses to a period of active service.  

The Board acknowledges that the Veteran and his family members have submitted statements that tend to attribute the Veteran's psychiatric diagnoses to a period of active service.  To the extent these lay statements purport to provide a nexus opinion between service and his psychiatric diagnoses, the Board finds the Veteran's statements and those of his family members are not competent for this purpose.  Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  

In Davidson, the United States Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.  In that earlier decision, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4.  

Also of note is that the Court has explained that non-expert witnesses are competent to report what they observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

In light of Davidson, Jandreau, and Layno, the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence. 

In the instant case, the question of whether the Veteran's current psychiatric diagnoses are caused by events in service is not something that can be determined by mere observation, nor is this question simple.  To the extent that the Veteran and his family members have asserted that the Veteran has PTSD related to service, a diagnosis of PTSD requires a separate examination based on specific diagnostic criteria.  In addition, determining whether a psychiatric disability, which did not have its onset in service, is otherwise etiologically related to service typically requires a medical opinion by a qualified medical professional.  There is no indication in the record that the Veteran or his family members have the necessary qualifications to provide such an opinion.  As such, the Board finds that the Veteran's statements and those of his family members are insufficient to establish a nexus between the Veteran's currently diagnosed psychiatric disabilities and his period of active service.  Thus, there is no competent evidence relating his psychiatric disabilities to active service.

The Board also notes that, in light of the Veteran's at times conflicting statements regarding his symptomatology, an objective medical opinion is of particular import.  To this end, the Board notes that the Veteran has consistently denied experiencing nightmares related to traumatic events during multiple PTSD screens.  The Veteran has also attributed his depression to a variety of causes, including difficulty adjusting to civilian life, financial concerns, marital issues, and the inability to get an erection.  

Without any competent evidence to establish a causal relationship between the Veteran's psychiatric disabilities and his period of active service, service connection must be denied.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.655 (2015).  As the evidence preponderates against the claim, there is no benefit of the doubt to resolve.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2015). 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015).

For increased rating claims, other than appeals of the initial disability rating, "the relevant temporal focus for adjudicating ... is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim."  Hart v. Mansfield, 21 Vet. App. 505, 509 (2007).  In deciding a veteran's increased rating claim, the Board must also consider whether the veteran is entitled to increased ratings for separate periods based on the facts found during the appeal period.  Id.

1.  Sarcoidosis

The Veteran's sarcoidosis disability is currently rated as 60 percent disabling under 38 C.F.R. § 4.97, Diagnostic Code (DC) 6846.  That DC provides for a non-compensable rating when sarcoidosis is manifested by chronic hilar adenopathy or stable lung infiltrates without symptoms or physiologic impairment.  A 30 percent rating is warranted when there is pulmonary involvement with persistent symptoms requiring chronic low dose (maintenance) or intermittent corticosteroids.  A 60 percent rating is warranted when there is pulmonary involvement requiring systemic high dose (therapeutic) corticosteroids for control.  A 100 percent rating is warranted when there is cor pulmonale; cardiac involvement with congestive heart failure; or progressive pulmonary disease with fever, night sweats, and weight loss despite treatment.

Records from the Social Security Administration (SSA) show that in 2005 the Veteran complained of shortness of breath, night sweats, and dyspnea.  At a July 2006 disability determination examination, the Veteran continued to endorse these symptoms.  He also reported that his sarcoidosis symptoms fluctuated.  

In an October 2007 VA primary care note, the Veteran reported occasional shortness of breath, and that he had not taken his medication in 6 months.  Upon examination his chest and lungs were normal.  The Veteran was advised to continue his medication to avoid a flare up of his sarcoidosis.

In a February 2008 physician note, it was reported that the Veteran endorsed occasional shortness of breath.  At that time he was assessed as "doing well" with his sarcoidosis.

The Veteran was afforded a VA respiratory system examination in November 2008.  At that time the Veteran's sarcoidosis was assessed as intermittent with remissions, for which he took daily oral steroids.  At that time the Veteran endorsed symptoms of coughing, wheezing, dyspnea, and chest pain.  It was noted that the Veteran had weight gain, and currently weighed 244.6 lbs.  Upon examination, there were no abnormal respiratory findings, there were no conditions that could be associated with pulmonary restrictive disease, and there were no signs of significant weight loss or malnutrition.  There was no evidence of cor pulmonale, pulmonary hypertension, or right ventricular atrophy.  Upon diagnostic testing, chest x-rays revealed a normal chest and pulmonary function testing showed minimal obstructive lung defect.

The Veteran was afforded a VA general examination in November 2009.  At that time the Veteran reported having symptoms of dyspnea on exertion, wheezing, an episodic cough, and fatigue.  It was noted that the Veteran was currently taking 5mg of prednisone for his sarcoidosis, which had been tapered down from an initial dose of 50mg.  The Veteran also reported that he lost approximately 11 pounds over the prior year.  Upon physical examination, the Veteran weighed 233.5 lbs. and was assessed as moderately obese.  Upon diagnostic testing, chest x-rays revealed no acute cardiopulmonary abnormality.  

In a December 2009 temporary disability retired list evaluation, the Veteran was described as having sarcoidosis since 2003 with initial symptoms of weight loss, shortness of breath, chest pain, and joint pain in connection with his sarcoidosis.  At that time, the Veteran was no longer experiencing weight loss.  

In an August 2012 pulmonology progress note, it was reported that the Veteran no longer required treatment with systemic steroids as it was not indicated by his current level of symptomatology.  The treatment provider at that time stated they did not believe that the majority of the Veteran's symptoms were due to his sarcoidosis, which was more of a "bystander" at that point. 

December 2012 chest x-rays showed no definite, acute cardiopulmonary abnormality.  

In an April 2013 telehealth provider note, it was reported that the Veteran complained of occasional sweats, but was not experiencing any weight loss.  The Veteran was assessed as having sarcoidosis in remission.

In an April 2014 VA mobile clinic record, it was noted that x-ray testing did not show any acute processes for sarcoidosis.  There was no lymphadenopathy identified on the last two CXRs, and it was recommended to discontinue prednisone treatment.  The Veteran's back lesions were assessed as folliculitis, rather than sarcoid lesions.  

The Veteran was afforded a VA respiratory condition examination in September 2013.  Upon review of the Veteran's claims file and in-person examination, the examiner noted a diagnosis of sarcoidosis since 2003.  At that time the Veteran reported that he was no longer able to work due to shortness of breath with moderate exertion.  He also reported that his sarcoidosis caused hyper-pigmented skin lesions on his back, and recurrent abdominal hernia.  The examiner indicated that the Veteran's sarcoidosis required the use of inhalational bronchodilator therapy on a daily basis, but no longer required corticosteroid medications.  There were no pulmonary conditions noted, nor any pertinent physical findings, complications, conditions, or symptoms related to any pulmonary conditions.

In a September 2014 nurse practitioner note, it was noted that the Veteran had chronic red eyes likely due to his sarcoidosis.  Also at that time, it was noted that a Sarcoidosis-CXR did not identify any hilar adenopathy, but it was noted that that had been an expiratory film and that inspiratory was most beneficial.  At that time it was noted that the sarcoid was in remission and not chronic.  There were no skin lesions identified.  

Upon review of the record for the relevant period on appeal, there is no indication that the Veteran's sarcoidosis is manifested by cor pulmonale; cardiac involvement with congestive heart failure; or progressive pulmonary disease with fever, night sweats, and weight loss despite treatment.  Instead, the record shows that overall the Veteran's sarcoidosis has improved to the point of being in remission and no longer requiring systemic high dose corticosteroids for control.  There has been no indication in the record of any cardiac involvement due to the sarcoidosis.  Although the Veteran's weight has fluctuated at times, the Board notes that the Veteran has been assessed as obese and frequently counseled to attempt to lose weight.  There is no indication of unwanted weight loss due to sarcoidosis.  Although the Veteran has consistently complained of night sweats, there is no indication of progressive pulmonary disease despite treatment.  He does not meet the criteria for an increased schedular evaluation.

The evidence of record does not show that the sarcoidosis disability is exceptional such that the schedular rating criteria are inadequate.  To the extent that the Veteran has testified that he is unable to work due to shortness of breath from sarcoidosis, the Board notes that the Veteran has already been granted a TDIU based on these statements.  There are higher ratings available for respiratory disabilities.  However, the Veteran does not meet the criteria for those higher ratings.  Therefore, the Board finds that the Veteran's disability picture is not exceptional or unusual and referral for consideration of an extraschedular rating is not warranted.  38 C.F.R. § 3.321 (2015).

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of any higher rating for sarcoidosis and the claim for increase must be denied.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.97 DC 6846 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Consideration has been given to assigning staged ratings.  However, at no time during the period in question has the disability warranted a higher schedular rating than that assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

2.  Hypertension

The Veteran filed his claim for service connection for hypertension in October 2007.  The Veteran's hypertension is currently rated as 10 percent disabling under 38 C.F.R. § 4.104, DC 7101.  That DC provides for a 10 percent disability rating for hypertensive vascular disease characterized by diastolic pressure predominantly 100 or more; systolic pressure predominantly 160 or more; or minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medical for control.  A 20 percent rating is warranted when diastolic pressure is predominantly 110 or more, or when systolic pressure is predominantly 200 or more.  A 40 percent rating is warranted when diastolic pressure is predominantly 120 or more.  A maximum 60 percent rating is warranted when diastolic pressure is predominantly 130 or more.

VA medical records show ongoing treatment for hypertension.  In October 2005, the Veteran's blood pressure measured 156/106.  In November 2005 it measured 163/94.  In October 2007, it measured 140/110, and it was noted that the Veteran's hypertension was currently uncontrolled due to poor medication compliance.  In February 2008, it measured 134/76.  In August 2008 it measured 181/121 and 160/112, and it was noted that the Veteran reported being out of medication.  In October 2008, it measured 163/115 and 149/110.  In November 2008, the Veteran's blood pressure measured 142/101, 132/90, 142/89, 117/74, and 150/99.  In December 2008, it measured 127/74.  In February 2009, it measured 133/85. 

At the November 2009 VA general examination, the Veteran's blood pressure measured 145/111, 151/105, and 146/107.  In another November 2009 VA medical record, the Veteran's blood pressure measured 150/100.  At that time it was noted that the Veteran had poor compliance with his blood pressure medication.

Additional VA medical records show that in December 2012, the Veteran's blood pressure measured 160/100, 168/100, and 128/84.  In April 2013, it measured 136/86 and 126/76.

The Veteran was afforded a VA hypertension examination in September 2013.  The examiner noted a current diagnosis of hypertension controlled by continuous medication.  The examiner indicated that the Veteran did not have a history of a diastolic blood pressure elevation to predominantly 110 or more.  At the time of the examination, the Veteran's blood pressure was measured three times at 156/100, 153/103, and 157/98.  The examiner indicated that the Veteran had no other complications or symptoms from his hypertension.  

In September 2014 the Veteran's blood pressure measured 134/84 and 138/88.

Upon review of the record, with the exception of six readings, the Veteran's diastolic pressure has not measured above 110.  At no point has the Veteran's systolic pressure measured above 200.  The Board notes that the times when the Veteran's diastolic blood pressure did measure above 110 coincided with periods where the Veteran had poor medication compliance.  As such, the Board finds that these are isolated readings that do not accurately reflect the Veteran's overall disability picture.  Instead, the Veteran's hypertensive vascular disease is predominantly characterized by diastolic pressure readings less than 110.  The rating criteria for an increased rating are not met.

The evidence of record does not show that the Veteran's hypertensive vascular disease is exceptional such that the schedular rating criteria are inadequate.  There are higher ratings available for hypertensive vascular disease.  However, the Veteran does not meet the criteria for those higher ratings.  Therefore, the Board finds that the Veteran's disability picture is not exceptional or unusual and referral for consideration of an extraschedular rating is not warranted.  38 C.F.R. § 3.321 (2015).

Accordingly, the Board finds that for the entire period on appeal, the Veteran's hypertensive vascular disorder has more nearly approximated the current 10 percent disability rating criteria, but no higher.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.104, Diagnostic Code 7101 (2015).

Consideration has been given to assigning staged ratings.  However, at no time during the period in question has the disability warranted a higher schedular rating than that assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

						(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for an acquired psychiatric disorder is denied.  

Entitlement to a disability rating in excess of 60 percent for sarcoidosis is denied.

Entitlement to an initial disability rating in excess of 10 percent for hypertension is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


